 Case 2:19-cv-02824-SHM-dkv Document 1 Filed 11/27/19 Page 1 of 5                    PageID 1



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TENNESSEE
                               WESTERN DIVISION

                                            )
 REGINA PERKINS                             )
                                            )
       Plaintiff,                           )        CIVIL ACTION NO: 2:19-CV-2824
                                            )
 v.                                         )                   COMPLAINT
                                            )
 FIRST ADVANTAGE                            )           JURY TRIAL DEMANDED
 BACKGROUND SERVICES                        )
 CORPORATION                                )
                                            )
      Defendant.                            )
                                            )

                           I.      PRELIMINARY STATEMENT

       1.      This is an action for damages brought by an individual consumer against the

Defendant First Advantage Background Services Corporation (hereafter “First Advantage”) for

violations of the Fair Credit Reporting Act (“FCRA”), 15 U.S.C. §§ 1681 et seq., as amended.

Under the FCRA, “consumer reports” subject to the statute’s protections include not simply those

used in establishing the consumer’s eligibility for credit, but also those used for “employment

purposes.” 15 U.S.C. § 1681a(d)(1)(B).

       2.      Defendant First Advantage is a consumer reporting agency which provides

background and employment screening services, and decision-making intelligence to prospective

employers.

       3.      The FCRA was enacted to “insure that consumer reporting agencies exercise their

grave responsibilities with fairness, impartiality, and a respect for the consumer’s right to

privacy,” 15 U.S.C. § 1681(a)(4), by operating “in a manner which is fair and equitable to the
 Case 2:19-cv-02824-SHM-dkv Document 1 Filed 11/27/19 Page 2 of 5                       PageID 2



consumer, with regard to the confidentiality, accuracy, relevancy” of the consumer information

they disseminate. 15 U.S.C. § 1681(b).

                             II.      JURISDICTION AND VENUE

       4.      Jurisdiction of this Court arises under 15 U.S.C. § 1681p and 28 U.S.C. § 1331.

       5.      Venue lies properly in this district pursuant to 28 U.S.C. § 1391(b).


                                         III.   PARTIES

       6.      Plaintiff Regina Perkins is an adult individual who resides in the State of Tennessee.

       7.      Defendant First Advantage is a consumer reporting agency which provides

background and employment screening services, risk-management services and products,

information management products and services, and decisions-making intelligence. First

Advantage regularly conducts business in the Western District of Tennessee and has a principal

place of business located at 1000 Alderman Drive, Alpharetta, GA 30005.

                      IV.          FACTUAL ALLEGATIONS

       8.      Defendant has been reporting derogatory and inaccurate statements and

information relating to Plaintiff and Plaintiff’s background to third parties (hereafter the

“inaccurate information”).

       9.      The inaccurate information includes a false criminal history and personal

identifying information.

       10.     Specifically, the inaccurate information includes, but is not limited to, inaccurate

possession of a weapon/possession of a controlled substance and vandalism indictments and

possession of a controlled substance convictions, which does not belong to Plaintiff, but instead

belongs to another individual who has a similar name as Plaintiff.

       11.     The inaccurate information negatively reflects upon the Plaintiff and misidentified



                                                 2
 Case 2:19-cv-02824-SHM-dkv Document 1 Filed 11/27/19 Page 3 of 5                      PageID 3



Plaintiff as an individual with indictments for possession of a weapon/possession of a controlled

substance and vandalism and convictions for possession of a controlled substance. It appears that

Defendant, as a result of its unreasonable procedures, produced a consumer report that identified

Plaintiff as having indictments for possession of a weapon/possession of a controlled substance

and vandalism and convictions for possession of a controlled substance because it mixed her

criminal history with that of another person.

       12.     Defendant has been reporting the inaccurate information through the issuance of

false and inaccurate background information and consumer reports that it has disseminated to

various persons and prospective employers, both known and unknown.

       13.     Plaintiff has applied for and has been denied employment opportunities, including

but not limited to, employment opportunities with Kelly Services in September 2019. Plaintiff has

been informed that the basis for these denials was the inaccurate information that appears on

Plaintiff’s consumer reports with Defendant and that the inaccurate information was a substantial

factor for those denials.

       14.     As of result of Defendant’s conduct, Plaintiff has suffered actual damages in the

form of lost employment opportunities, harm to reputation, emotional distress, including anxiety,

frustration, humiliation and embarrassment.

       15.     At all times pertinent hereto, Defendant was acting by and through its agents,

servants and/or employees who were acting within the course and scope of their agency or

employment, and under the direct supervision and control of the Defendant herein.

       16.     At all times pertinent hereto, the conduct of the Defendant, as well as that of its

agents, servants and/or employees, was intentional, willful, reckless, and in grossly negligent

disregard for federal law and the rights of the Plaintiff herein.




                                                  3
 Case 2:19-cv-02824-SHM-dkv Document 1 Filed 11/27/19 Page 4 of 5                           PageID 4



                                V.        CLAIMS

                          COUNT ONE – VIOLATION OF THE FCRA

        17.      Plaintiff incorporates the foregoing paragraphs as though the same were set forth at

length herein.

        18.      At all times pertinent hereto, Defendant was a “person” and a “consumer reporting

agency” as those terms are defined by 15 U.S.C. §§ 1681a(b) and (f).

        19.      At all times pertinent hereto, the Plaintiff was a “consumer” as that term is defined

by 15 U.S.C. § 1681a(c).

        20.      At all times pertinent hereto, the above-mentioned background report was a

“consumer report” as that term is defined by 15 U.S.C. § 1681a(d).

        21.      Pursuant to 15 U.S.C. § 1681n and 15 U.S.C. § 1681o, Defendant is liable to

Plaintiff for willfully and negligently failing to comply with the requirements imposed on a

consumer reporting agency pursuant to 15 U.S.C. § 1681e(b).

        22.      The conduct of Defendant was a direct and proximate cause, as well as a substantial

factor, in bringing about the serious injuries, actual damages and harm to the Plaintiff outlined

more fully above and, as a result, Defendant is liable to the Plaintiff for the full amount of statutory,

actual and punitive damages, along with the attorney’s fees and the costs of litigation, as well as

such further relief, as may be permitted by law.

                                  VI.     JURY TRIAL DEMAND

        23.      Plaintiff demands trial by jury on all issues so triable.

                                   VII.    PRAYER FOR RELIEF

        WHEREFORE, Plaintiff seeks judgment in Plaintiff’s favor and damages against the

Defendants, based on the following requested relief:

                 (a)    Statutory damages;


                                                    4
 Case 2:19-cv-02824-SHM-dkv Document 1 Filed 11/27/19 Page 5 of 5                  PageID 5



            (b)    Actual damages;

            (c)    Punitive damages;

            (d)    Costs and reasonable attorney’s fees pursuant to 15 U.S.C. §§ 1681n and

            1681o; and

            (e)    Such other and further relief as may be necessary, just and proper.




                                         Respectfully submitted,


                                         s/ Micah S. Adkins
                                         Micah S. Adkins
                                         WD TN BAR NO. 8639I48AL
                                         THE ADKINS FIRM, P.C.
                                         1025 Westhaven Boulevard, Suite 220
                                         Franklin, Tennessee 37064
                                         MicahAdkins@ItsYourCreditReport.com
                                         T: (615) 370-9659
                                         F: (615) 370-4099


                                         Attorney for Plaintiff



Dated: November 27, 2019




                                            5
